Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification Objections
The disclosure is objected to because of the following informalities: 
In the last sentence of paragraph [0014], "truncated at a wind speed bin of 9.5 m/s should read "truncated at a wind speed bin of 11.5 m/s".
In the last sentence of paragraph [0020], "wind turbine 215" should read "wind turbine generator 215" to avoid confusion.
In the first sentence of [0027], the word “both” is used twice.
Appropriate correction is required.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
In claim 1 line 3, "the power curve including" should read "the wind/solar power curve including". Because the claim includes both a “hybrid wind/solar power curve” and a “solar power level curve”, this change will help avoid confusion.
In claim 1 line 8, "generating the hybrid wind/solar power curve including:" should read "wherein the generating the hybrid wind/solar power curve includes:" to avoid 
In claim 1 line 13, "a wind generated power contribution" should read "a wind power generated contribution", so claim 1 line 17 and claim 2 line 1 properly refer back to how the term was introduced.
Claims 2-7 are objected to by nature of their dependence on claim 1.
In claim 2 line 1, "calculating the wind power generated contribution including" should read "wherein the calculating ... includes:" to avoid confusion as to whether this is a unique step or simply referencing the first calculating the wind power generated contribution step.
In claim 2 line 2, “calculating wind power generated contribution” should read “the calculating the wind power generated contribution”. Both “calculating” and “wind power contribution” have already been introduced, so adding the definite article “the” is appropriate.
In claim 2 line 2, "applying wind turbine specifications" should read "applying the wind turbine specifications". Wind turbine specifications has already been introduced at claim 1 line 9, so adding the definite article “the” is appropriate.
Claims 3-7 are objected to by nature of their dependence on claim 2.
In claim 8 line 15, "a wind generated power contribution" should read "a wind power generated contribution", so claim 8 line 19 and claim 9 line 2 properly refer back to how the term was introduced.
Claims 9-14 are objected to by nature of their dependence on claim 8.
In claim 9 lines 1-2, "to perform calculating the wind power generated contribution by including:" should read "to perform the calculating the wind power generated 
In claim 9 line 3, “calculating wind power generated contribution” should read “the calculating the wind power generated contribution”. Both “calculating” and “wind power contribution” have already been introduced, so adding the definite article “the” is appropriate.
In claim 9 line 3, "applying wind turbine specifications" should read "applying the wind turbine specifications". Wind turbine specifications has already been introduced at claim 8 line 11, so adding the definite article “the” is appropriate.
Claims 10-14 are objected to by nature of their dependence on claim 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claims 2-7 are rejected by nature of their dependence on claim 1.

Regarding claim 2, claim 2 recites the limitation "the selected wind speed operating point" in line 3.  No previous "selecting" of a wind speed operating point has occurred in the claim. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected by nature of its dependence on claim 2.

Regarding claim 8, claim 8 recites the limitation "by analyzing the family of curves" in line 9. A “family of curves” has not previously been introduced in this claim. There is insufficient antecedent basis for this limitation in the claim. Note that claim 14 suggests that this should be edited to "by analyzing the hybrid wind/solar power curve".
Claims 9-14 are rejected by nature of their dependence on claim 8.

Regarding claim 9, claim 9 recites the limitation "the selected wind speed operating point" in line 5.  No previous "selecting" of a wind speed operating point has occurred in the claim. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected by nature of its dependence on claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:




Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MEPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.054(d).

With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method of site evaluation for a hybrid wind/solar power generation plant, the method comprising: 
generating a hybrid wind/solar power curve, the power curve including a plurality of solar power level curves, each solar power level curve including a combined wind and solar output power for at least one wind speed operating point; 
evaluating performance of the hybrid wind/solar power generation plant by analyzing the family of curves;
generating the hybrid wind/solar power curve including: 
obtaining wind turbine specifications and solar panel specifications for the hybrid wind/solar power generation plant; 
obtaining site-specific environmental condition data; 
selecting a wind condition; 
calculating a wind generated power contribution for the selected wind condition; 
calculating a solar power generated contribution for the selected wind condition; and 
combining the wind power generated contribution and the solar power generated contribution to obtain a net power for the selected wind condition.
The limitation of “generating a hybrid wind/solar power curve, the power curve including a plurality of solar power level curves, each solar power level curve including a combined wind and solar output power for at least one wind speed operating point;” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A). The hybrid wind/solar power curve, as drafted and under a broadest reasonable interpretation in light of the specification, is claiming a set of data points generated through a series of calculations that represent a mathematical relationship between the input and output of those calculations.
The limitation of “evaluating performance of the hybrid wind/solar power generation plant by analyzing the family of curves” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human 
The limitation of “selecting a wind condition” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally choose a wind speed of 3.0 m/s as a wind condition to perform the limitation.
The limitation of “calculating a wind generated power contribution for the selected wind condition” is an abstract idea because it is claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation, can be performed by solving the wind power equation. For example, a person could take the wind speed, the blade length of the wind turbine, the density of wind, and some power efficiency conversion factors of the wind turbine to calculate an output of power generated to perform the limitation.
The limitation of “calculating a solar power generated contribution for the selected wind condition” is an abstract idea because it is claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation, can be performed by solving a photovoltaic power equation. For example, a person could take the area of a solar panel, the average amount of sunlight received, and some power efficiency conversion factors of the photovoltaic cells to calculate an output of power generated to perform the limitation.
The limitation of “combining the wind power generated contribution and the solar power generated contribution to obtain a net power for the selected wind condition” is an abstract idea because it is claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as 
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present insignificant extra-solution activity. In particular, the claim recites two additional elements: (1) “obtaining wind turbine specifications and solar panel specifications for the hybrid wind/solar power generation plant”, and (2) “obtaining site-specific environmental condition data.” These additional limitations must be considered individually and with the claim as a whole to determine if they integrate the judicial exception into a practical application.
The first additional limitation of (1) “obtaining wind turbine specifications and solar panel specifications for the hybrid wind/solar power generation plant” is insignificant extra-solution activity because it involves mere data gathering. See MPEP 2106.04(d)(I) referencing MPEP 2106.05(g). Obtaining specifications, under a broadest reasonable interpretation, refers to gathering data on the wind turbine (i.e., the length of a blade of the turbine) and the solar panel (i.e., the area of photovoltaic cell of the solar panel). The second additional limitation of (2) “obtaining site-specific environmental condition data” is insignificant extra-solution activity because it involves mere data gathering. See MPEP 2106.04(d)(I) referencing MPEP 2106.05(g). Obtaining site-specific environment condition data, under a broadest reasonable interpretation, may refer to gathering data on the amount of sunlight received at the site or the range of wind speeds at the site, to be input into the equations in later steps. The step is extra-solution activity because it is not improving the technical nature of how the data is gathered. If the claim as a whole were to integrate the recited judicial exception into a practical application, then the claim would be patent eligible. Although the method is connected with “a hybrid wind/solar power generation plant”, here the claim is generally linking the use of a judicial exception to a particular technological environment or field of use. See MPEP 2106.04(d)(I) referencing MPEP 2106.05(h). The 
	Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an order combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that is beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the two additional limitations are considered well understood, routine and conventional. The additional limitations of “obtaining wind turbine specifications and solar panel specifications for the hybrid wind/solar power generation plant” and “obtaining site-specific environmental condition data”, stated at this level of generality and under a broadest reasonable interpretation, may refer to generic data gathering steps that must be performed due the unique installation requirements of renewable energy sources (See Wind Turbine Technology, page 6, section 1.3.3 - “Wind turbines require unique installation specifications” and “wind turbine installers and designers carefully consider turbine sites and wind farm conditions”). See Jha, A.R. Wind Turbine Technology. Boca Raton, CRC Press Taylor & Francis Group, 2010. p 6. ISBN 978-1-4398-1507-6. As noted in the textbook Wind Turbine Technology, a general process for the installation of hybrid systems is to first define the power consumption requirement, and then establish performance specifications of the hybrid system components (page 174, section 6.4.3, first sentence). Jha, A.R. Wind Turbine Technology, at page 174.  Output voltage levels for the solar panels and wind turbines is an example of an electrical Wind Turbine Technology, at page 175. Additionally, the textbook describes that accurate wind statistical data for a  built environment is absolutely necessary if cost-effect performance is a principle requirement (page 205, section 7.3.3.3.3 first sentence). Jha, A.R. Wind Turbine Technology, at page 205.
	Looking at the claim limitations as an ordered combination, claim 1 does not amount to significantly more. Neither the claim nor the specification indicates that the conventional steps of obtaining specifications and obtaining environmental condition data are being executed in an unconventional manner. For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

Regarding claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, calculating the wind power generated contribution including: calculating wind power generated contribution by applying wind turbine specifications at the selected wind speed operating point for predetermined increments of time spanning a predetermined period of time; and averaging the calculated wind power generated contribution for a window of time encompassing a plurality of the increments of time. The limitations “applying…” and “averaging…” are abstract ideas because they are claiming mathematical calculations. See MPEP 2106.04(a)(2)(I)(C). The limitations, as drafted, can be performed by using wind speed operating points as an inputs to a power curve equation, and then averaging outputs. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 2 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

Regarding claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 2, including incorporating an effect of one or more wind/solar power generation system parameters into the calculation of the wind power generated contribution. The limitation of “incorporating … into the calculation” is an abstract idea because it is further claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation, can be performed by incorporating the cut in speed of the wind power curve to calculate which wind speeds generate power out. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 2. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 3 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

Regarding claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, the calculation of solar power generated contribution including a maximum limit of contribution, the maximum contribution limit based on a specified maximum power output for the hybrid wind/solar power generation plant. The limitation of “including a maximum limit of contribution…” is an abstract idea because it is further claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation, can be performed by setting a constraint on the net power output equation P_net = P_wt + P_pv, where P_net has a maximum, and then re-arranging the equation so P_pv_max = P_net_max – P_wt. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in 

Regarding claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, the site-specific environmental condition data including one or more of actual, monitored, or historical environmental site conditions. This judicial exception is not integrated into a practical application because this is a further general limitation of the data gathering step “obtaining site-specific environmental condition data”, which is extra-solution activity. See MPEP 2106.04(d)(I) referencing MPEP 2106.05(g). Obtaining actual, monitored, or historical environmental site conditions, under a broadest reasonable interpretation, may refer to gathering data on the amount of sunlight received at the site or the range of wind speeds at the site, to be input into the equations in later steps. The step is extra-solution activity because it is not improving the technical nature of how the data is gathered. If the claim as a whole were to integrate the recited judicial exception into a practical application, then the claim would be patent eligible. Although the method is connected with “a hybrid wind/solar power generation plant”, here the claim is generally linking the use of a judicial exception to a particular technological environment or field of use. See MPEP 2106.04(d)(I) referencing MPEP 2106.05(h). The claim is only generally linked to the field of wind/solar power generation because, as described, in the specification at paragraph [0010], a primary purpose of the claim is to select a site before a hybrid power generation plant even exists.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because obtaining site-specific environmental condition data including actual, monitored, or historical environmental site conditions is well understood, routine, and conventional. Carefully, considering turbine sites and wind farm conditions is a basic requirement of installing wind turbines. See Wind Turbine Technology. Boca Raton, CRC Press Taylor & Francis Group, 2010. p 6. ISBN 978-1-4398-1507-6. For the foregoing reasons, claim 5 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

Regarding claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, including specifying design requirements for one of a wind turbine and a solar panel based on the hybrid wind/solar power curve. This judicial exception is not integrated into a practical application because this limitation is nothing more than adding the words “apply it”. See MPEP 2106.04(d)(I) referencing MPEP 2106.05(f). As noted in the discussion of claim 1, the abstract idea in claim 1 is generating the hybrid wind/solar power curve. Specifying design requirements, stated at this level of generality, generally states solving a problem based on the abstract idea, but fails to recite details of how the outcome is achieved. The identified problem is to determine the design requirements to meet the power generation capacity requirements of the plant. See specification at paragraph [0003]. The claim attempts to cover any solution to the identified problem with no description of how to accomplish the result. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 6 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

Regarding claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, the evaluating performance including analyzing the hybrid wind/solar power curve to achieve at least one of: determining power contribution for the hybrid wind/solar power generation plant; selecting at least one of wind energy module specifications and solar energy module specifications for the hybrid wind/solar power generation plant; determining a 

With respect to claim 8, applying step 1, the preamble of claim 1 claims a non-transitory computer-readable medium so this claim falls within the statutory category of a manufacture. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A non-transitory computer-readable medium having stored thereon instructions which when executed by a processor cause the processor to perform a method of site evaluation for a hybrid wind/solar power generation plant, the method comprising: 
generating a hybrid wind/solar power curve, the power curve including a plurality of solar power level curves, each solar power level curve including a combined wind and solar output power for at least one wind speed operating point; 
evaluating performance of the hybrid wind/solar power generation plant by analyzing the family of curves; 
generating the hybrid wind/solar power curve including:  12Docket No.: 323388_1 (G30.225) 
obtaining wind turbine specifications and solar panel specifications for the hybrid wind/solar power generation plant; 
obtaining site-specific environmental condition data; 
selecting a wind condition; 
calculating a wind generated power contribution for the selected wind condition; 
calculating a solar power generated contribution for the selected wind condition; and 
combining the wind power generated contribution and the solar power generated contribution to obtain a net power for the selected wind condition.
The limitation of “generating a hybrid wind/solar power curve, the power curve including a plurality of solar power level curves, each solar power level curve including a combined wind and solar output power for at least one wind speed operating point;” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A). The hybrid wind/solar power curve, as drafted and under a broadest reasonable interpretation in light of the specification, is claiming a set of data points generated through a series of calculations that represent a mathematical relationship between the input and output of those calculations.
The limitation of “evaluating performance of the hybrid wind/solar power generation plant by analyzing the family of curves” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human 
The limitation of “selecting a wind condition” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally choose a wind speed of 3.0 m/s as a wind condition to perform the limitation.
The limitation of “calculating a wind generated power contribution for the selected wind condition” is an abstract idea because it is claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation, can be performed by solving the wind power equation. For example, a person could take the wind speed, the blade length of the wind turbine, the density of wind, and some power efficiency conversion factors of the wind turbine to calculate an output of power generated to perform the limitation.
The limitation of “calculating a solar power generated contribution for the selected wind condition” is an abstract idea because it is claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation, can be performed by solving a photovoltaic power equation. For example, a person could take the area of a solar panel, the average amount of sunlight received, and some power efficiency conversion factors of the photovoltaic cells to calculate an output of power generated to perform the limitation.
The limitation of “combining the wind power generated contribution and the solar power generated contribution to obtain a net power for the selected wind condition” is an abstract idea because it is claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as 
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present insignificant extra-solution activity. In particular, the claim recites two additional elements: (1) “obtaining wind turbine specifications and solar panel specifications for the hybrid wind/solar power generation plant”, and (2) “obtaining site-specific environmental condition data.” These additional limitations must be considered individually and with the claim as a whole to determine if they integrate the judicial exception into a practical application.
The first additional limitation of (1) “obtaining wind turbine specifications and solar panel specifications for the hybrid wind/solar power generation plant” is insignificant extra-solution activity because it involves mere data gathering. See MPEP 2106.04(d)(I) referencing MPEP 2106.05(g). Obtaining specifications, under a broadest reasonable interpretation, refers to gathering data on the wind turbine (i.e., the length of a blade of the turbine) and the solar panel (i.e., the area of photovoltaic cell of the solar panel). The second additional limitation of (2) “obtaining site-specific environmental condition data” is insignificant extra-solution activity because it involves mere data gathering. See MPEP 2106.04(d)(I) referencing MPEP 2106.05(g). Obtaining site-specific environment condition data, under a broadest reasonable interpretation, may refer to gathering data on the amount of sunlight received at the site or the range of wind speeds at the site, to be input into the equations in later steps. The step is extra-solution activity because it is not improving the technical nature of how the data is gathered. If the claim as a whole were to integrate the recited judicial exception into a practical application, then the claim would be patent eligible. Although the method is connected with “a hybrid wind/solar power generation plant”, here the claim is generally linking the use of a judicial exception to a particular technological environment or field of use. See MPEP 2106.04(d)(I) referencing MPEP 2106.05(h). The 
	Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an order combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that is beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the two additional limitations are considered well understood, routine and conventional. The additional limitations of “obtaining wind turbine specifications and solar panel specifications for the hybrid wind/solar power generation plant” and “obtaining site-specific environmental condition data”, stated at this level of generality and under a broadest reasonable interpretation, may refer to generic data gathering steps that must be performed due the unique installation requirements of renewable energy sources (See Wind Turbine Technology, page 6, section 1.3.3 - “Wind turbines require unique installation specifications” and “wind turbine installers and designers carefully consider turbine sites and wind farm conditions”). See Jha, A.R. Wind Turbine Technology. Boca Raton, CRC Press Taylor & Francis Group, 2010. p 6. ISBN 978-1-4398-1507-6. As noted in the textbook Wind Turbine Technology, a general process for the installation of hybrid systems is to first define the power consumption requirement, and then establish performance specifications of the hybrid system components (page 174, section 6.4.3, first sentence). Jha, A.R. Wind Turbine Technology, at page 174.  Output voltage levels for the solar panels and wind turbines is an example of an electrical Wind Turbine Technology, at page 175. Additionally, the textbook describes that accurate wind statistical data for a  built environment is absolutely necessary if cost-effect performance is a principle requirement (page 205, section 7.3.3.3.3 first sentence). Jha, A.R. Wind Turbine Technology, at page 205.
	Looking at the claim limitations as an ordered combination, claim 8 does not amount to significantly more. Neither the claim nor the specification indicates that the conventional steps of obtaining specifications and obtaining environmental condition data are being executed in an unconventional manner. For the foregoing reasons, claim 8 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

Regarding claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The medium of claim 8, the executable instructions causing the processor to perform calculating the wind power generated contribution by including: calculating wind power generated contribution by applying wind turbine specifications at the selected wind speed operating point, the calculated wind power generated contribution calculated for predetermined increments of time spanning a predetermined period of time; and averaging the calculated wind power generated contribution for a window of time encompassing a plurality of the increments of time. The limitations “applying…” and “averaging…” are abstract ideas because they are claiming mathematical calculations. See MPEP 2106.04(a)(2)(I)(C). The limitations, as drafted, can be performed by using wind speed operating points as an inputs to a power curve equation, and then averaging outputs. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 8. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial 

Regarding claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The medium of claim 9, the executable instructions causing the processor to perform calculating the wind power generated contribution by including incorporating an effect of one or more wind/solar power generation system parameters into the calculation of the wind power generated contribution. The limitation of “incorporating … into the calculation” is an abstract idea because it is further claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation, can be performed by incorporating the cut in speed of the wind power curve to calculate which wind speeds generate power out. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 9. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 10 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

Regarding claim 11, the claimed invention is directed to an abstract idea without significantly more. The medium of claim 8, the executable instructions causing the processor to perform calculating solar power contribution by including a maximum limit of contribution, the maximum contribution limit based on a specified maximum power output for the hybrid wind/solar power generation plant. The limitation of “including a maximum limit of contribution…” is an abstract idea because it is further claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation, can be performed by setting a constraint on the net power output 

Regarding claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The medium of claim 8, the executable instructions causing the processor to include in the site-specific environmental condition data including one or more of actual, monitored, or historical environmental site conditions. This judicial exception is not integrated into a practical application because this is a further general limitation of the data gathering step “obtaining site-specific environmental condition data”, which is extra-solution activity. See MPEP 2106.04(d)(I) referencing MPEP 2106.05(g). Obtaining actual, monitored, or historical environmental site conditions, under a broadest reasonable interpretation, may refer to gathering data on the amount of sunlight received at the site or the range of wind speeds at the site, to be input into the equations in later steps. The step is extra-solution activity because it is not improving the technical nature of how the data is gathered. If the claim as a whole were to integrate the recited judicial exception into a practical application, then the claim would be patent eligible. Although the method is connected with “a hybrid wind/solar power generation plant”, here the claim is generally linking the use of a judicial exception to a particular technological environment or field of use. See MPEP 2106.04(d)(I) referencing MPEP 2106.05(h). The claim is only generally linked to the field of wind/solar power generation because, as described, in the specification at paragraph [0010], a primary purpose of the claim is to select a site before a hybrid Wind Turbine Technology. Boca Raton, CRC Press Taylor & Francis Group, 2010. p 6. ISBN 978-1-4398-1507-6. For the foregoing reasons, claim 12 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

Regarding claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The medium of claim 8, the executable instructions causing the processor to perform the method by including specifying design requirements for one of a wind turbine and a solar panel based on the site-specific hybrid wind/solar power curve. This judicial exception is not integrated into a practical application because this limitation is nothing more than adding the words “apply it”. See MPEP 2106.04(d)(I) referencing MPEP 2106.05(f). As noted in the discussion of claim 8, the abstract idea in claim 8 is generating the hybrid wind/solar power curve. Specifying design requirements, stated at this level of generality, generally states solving a problem based on the abstract idea, but fails to recite details of how the outcome is achieved. The identified problem is to determine the design requirements to meet the power generation capacity requirements of the plant. See specification at paragraph [0003]. The claim attempts to cover any solution to the identified problem with no description of how to accomplish the result. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 13 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

Regarding claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The medium of claim 8, the executable instructions causing the processor to perform the evaluating performance by including analyzing the hybrid wind/solar power curve to achieve at least one of: determining site-specific power generation levels for the hybrid wind/solar power generation plant; selecting at least one of wind energy module specifications and solar energy module specifications for the hybrid wind/solar power generation plant; determining a revenue generation potential for the hybrid wind/solar power generation plant; and determining a cost-of-delivery for electricity provided by the hybrid wind/solar power generation plant. This judicial exception is not integrated into a practical application because this is a further general limitation of the step “evaluating performance…”, which is a mental process. As discussed in claim 1, the evaluating performance step is a mental process because, as drafted and under a broadest reasonable interpretation it "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(l)(C). Claim 14 is written using the language “at least one of”, so any one of the 4 steps provided may be performed as part of the evaluation. As written, determining power contribution, can be performed mentally by looking at a particular output after choosing inputs for a particular wind speed and a particular DC solar output.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 14 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190370914 A1 (Anagnostos) in view of “MW Resource Assessment Model for a Hybrid Energy Conversion System With Wind and Solar Resources” (Sarkar).

With respect to claim 1, Anagnostos teaches A method of site evaluation for a hybrid wind/solar power generation plant (method 100 from FIG. 1, [0081]; see also [0093]), the method comprising: generating a hybrid wind/solar power curve (FIG. 3 shows an example output of step 109 from FIG. 1, [0117] line 2, which is defining a coordinate in a multidimensional space, [0115] lines 1-9; note the simulation models apply to hybrid systems, [0093] line 7), the power curve including a plurality of solar power level curves, each solar power level curve including a combined wind and solar output power (performance measure, [0117] lines 1-5)  for at least one wind speed operating point (eta_1 axis may be defined as wind, [0118] line 3, so all points for a constant eta_1 along the eta_2 axis would be the same wind-speed operating point); evaluating performance of the hybrid wind/solar power generation plant by analyzing the family of curves, (using 107 the descriptors of the clusters in an online prediction or offline estimation of the energy system, [0143]);  generating the hybrid wind/solar power curve including: obtaining solar panel specifications for the hybrid wind/solar power generation plant (obtaining relevant physical properties of the PV module, [0091] lines 14-19); obtaining site-specific 
Anagnostos does not specifically teach obtaining wind turbine specifications and solar panel specifications for the hybrid wind/solar power generation plant or combining the wind power generated contribution and the solar power generated contribution to obtain a net power for the selected wind condition. However, Sarkar teaches obtaining wind turbine specifications (obtaining Wind Farm parameters as seen in FIG. 2, page 385) and solar panel specifications (obtaining Solar Park parameters as seen in FIG. 2, page 385) for the hybrid wind/solar power generation plant; and combining the wind power generated contribution and the solar power generated contribution to obtain a net power for the selected wind condition (last box in FIG. 2 on page 385, and equation 18 on page 387).
It would have been obvious to one skilled in the art before the effective filing date to combine Anagnostos with Sarkar because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Anagnostos discloses a system that teaches all of the claimed features except for the specific steps of how the system and method would work with a hybrid system. Sarkar teaches using a similar process as Anagnostos, but with more details specifically directed to how the process would work when simulating a hybrid plant rather than just a photovoltaic plant. A person having skill in the art would be able to read paragraph [0093] of Anagnostos to see that the system and method can apply to hybrid plant simulations and have a reasonable expectation of successfully (1) “obtaining wind turbine specifications 
	

With respect to claim 2, Anagnostos in view of Sarkar teaches all of the limitations of claim 1, as noted above. Anagnostos does not teach calculating wind power generated contribution by applying wind turbine specifications at the selected wind speed operating point for predetermined increments of time spanning a predetermined period of time; and averaging the calculated wind power generated contribution for a window of time encompassing a plurality of the increments of time. However, Sarkar teaches calculating wind power generated contribution by applying wind turbine specifications at the selected wind speed operating point for predetermined increments of time spanning a predetermined period of time (the wind-power curve in FIG. 4 is modeled by eq. 12 on page 387 which is then applied at eq. 25 on page 389 where j denotes hour); and averaging the calculated wind power generated contribution for a window of time encompassing a plurality of the increments of time (eq. 24 on page 389, total energy output divided by hours is in interval is the average to get FIG. 8: Annual average capacity for three sites under different operating conditions).
It would have been obvious to one skilled in the art before the effective filing date to combine Anagnostos with Sarkar because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Anagnostos discloses a system that teaches all of the claimed features except for the specific steps of how the system and method would work with a hybrid system. Sarkar teaches using a similar process as Anagnostos, but with more details specifically directed to how the process would work when simulating a hybrid plant rather than just a photovoltaic plant. A person having skill in the art would be able to read 

With respect to claim 3, Anagnostos in view of Sarkar teaches all of the limitations of claim 2, as noted above. Anagnostos does not specifically teach incorporating an effect of one or more wind/solar power generation system parameters into the calculation of the wind power generated contribution. However, Sarkar teaches incorporating an effect of one or more wind/solar power generation system parameters into the calculation of the wind power generated contribution (the cut in wind speed V_ci, cut out wind speed V_co, and coefficients a and b, of eq. 12 on page 387 are all system parameters that have an effect on the wind farm power output PW_t, as shown in FIG. 2 on page 385).
It would have been obvious to one skilled in the art before the effective filing date to combine Anagnostos with Sarkar because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Anagnostos discloses a system that teaches all of the claimed features except for the specific steps of how the system and method would work with a hybrid system. Sarkar teaches using a similar process as Anagnostos, but with more details specifically directed to how the process would work when simulating a hybrid plant rather than just a photovoltaic plant. A person having skill in the art would be able to read paragraph [0093] of Anagnostos to see that the system and method can apply to hybrid plant 

With respect to claim 5, Anagnostos in view of Sarkar teaches all of the limitations of claim 1, as noted above. Anagnostos also teaches the site-specific environmental condition data including one or more of actual, monitored, or historical environmental site conditions (using historical weather data, [0091] line 2).

With respect to claim 6, Anagnostos in view of Sarkar teaches all of the limitations of claim 1, as noted above. Anagnostos also teaches including specifying design requirements for one of a wind turbine and a solar panel based on the hybrid wind/solar power curve (using a descriptor of the cluster to define a specific PV topology, [0118] lines 6-15; and [0144] line 7).

With respect to claim 7, Anagnostos in view of Sarkar teaches all of the limitations of claim 1, as noted above. Anagnostos also teaches evaluating performance by including analyzing the hybrid wind/solar power curve to achieve at least one of: determining power contribution for the hybrid wind/solar power generation plant (expected yearly energy yield, [0145] line 9); selecting at least one of wind energy module specifications and solar energy module specifications for the hybrid wind/solar power generation plant; determining a revenue generation potential for the hybrid wind/solar power generation plant; and determining a cost-of-delivery for electricity provided by the hybrid wind/solar 

With respect to claim 8, Anagnostos teaches A non-transitory computer-readable medium (paragraph [0076] lines 1-7) having stored thereon instructions which when executed by a processor cause the processor to perform a method of site evaluation for a hybrid wind/solar power generation plant, the method comprising: (method 100 from FIG. 1, [0081]; see also [0093]), the method comprising: generating a hybrid wind/solar power curve (FIG. 3 shows an example output of step 109 from FIG. 1, [0117] line 2, which is defining a coordinate in a multidimensional space, [0115] lines 1-9; note the simulation models apply to hybrid systems, [0093] line 7), the power curve including a plurality of solar power level curves, each solar power level curve including a combined wind and solar output power (performance measure, [0117] lines 1-5)  for at least one wind speed operating point (eta_1 axis may be defined as wind, [0118] line 3, so all points for a constant eta_1 along the eta_2 axis would be the same wind-speed operating point); evaluating performance of the hybrid wind/solar power generation plant by analyzing the family of curves, (using 107 the descriptors of the clusters in an online prediction or offline estimation of the energy system, [0143]);  generating the hybrid wind/solar power curve including: obtaining solar panel specifications for the hybrid wind/solar power generation plant (obtaining relevant physical properties of the PV module, [0091] lines 14-19); obtaining site-specific environmental condition data (using historical weather data, [0091] line 2); selecting a wind condition (obtaining performance measure for one set of values, [0090],  with wind speed as the input variable, [0091] lines 1-5); calculating a wind generated power contribution for the selected wind condition  (obtaining performance measure for one set of values, [0090], of a wind turbine, [0093] line 6,  with wind speed as the input variable, [0091] lines 1-5); calculating a solar power generated contribution for 
Anagnostos does not specifically teach obtaining wind turbine specifications and solar panel specifications for the hybrid wind/solar power generation plant or combining the wind power generated contribution and the solar power generated contribution to obtain a net power for the selected wind condition. However, Sarkar teaches obtaining wind turbine specifications (obtaining Wind Farm parameters as seen in FIG. 2, page 385) and solar panel specifications (obtaining Solar Park parameters as seen in FIG. 2, page 385) for the hybrid wind/solar power generation plant; and combining the wind power generated contribution and the solar power generated contribution to obtain a net power for the selected wind condition (last box in FIG. 2 on page 385, and equation 18 on page 387).
It would have been obvious to one skilled in the art before the effective filing date to combine Anagnostos with Sarkar because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Anagnostos discloses a system that teaches all of the claimed features except for the specific steps of how the system and method would work with a hybrid system. Sarkar teaches using a similar process as Anagnostos, but with more details specifically directed to how the process would work when simulating a hybrid plant rather than just a photovoltaic plant. A person having skill in the art would be able to read paragraph [0093] of Anagnostos to see that the system and method can apply to hybrid plant simulations and have a reasonable expectation of successfully (1) “obtaining wind turbine specifications and solar panel specifications” and (2) “combining the wind power generated contribution and the solar power generated contribution to obtain a net power” by modifying the steps of Anagnostos with the steps of Sarkar. Therefore, it would have been obvious to combine Anagnostos with Sarkar to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


It would have been obvious to one skilled in the art before the effective filing date to combine Anagnostos with Sarkar because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Anagnostos discloses a system that teaches all of the claimed features except for the specific steps of how the system and method would work with a hybrid system. Sarkar teaches using a similar process as Anagnostos, but with more details specifically directed to how the process would work when simulating a hybrid plant rather than just a photovoltaic plant. A person having skill in the art would be able to read paragraph [0093] of Anagnostos to see that the system and method can apply to hybrid plant simulations and have a reasonable expectation of successfully (1) “calculating wind power generated contribution by applying wind turbine specifications at the selected wind speed operating point for predetermined increments of time spanning a predetermined period of time” and (2) “averaging the calculated wind power generated contribution for a window of time encompassing a plurality of the 

With respect to claim 10, Anagnostos in view of Sarkar teaches all of the limitations of claim 9, as noted above. Anagnostos does not specifically teach incorporating an effect of one or more wind/solar power generation system parameters into the calculation of the wind power generated contribution. However, Sarkar teaches incorporating an effect of one or more wind/solar power generation system parameters into the calculation of the wind power generated contribution (the cut in wind speed V_ci, cut out wind speed V_co, and coefficients a and b, of eq. 12 on page 387 are all system parameters that have an effect on the wind farm power output PW_t, as shown in FIG. 2 on page 385).
It would have been obvious to one skilled in the art before the effective filing date to combine Anagnostos with Sarkar because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Anagnostos discloses a system that teaches all of the claimed features except for the specific steps of how the system and method would work with a hybrid system. Sarkar teaches using a similar process as Anagnostos, but with more details specifically directed to how the process would work when simulating a hybrid plant rather than just a photovoltaic plant. A person having skill in the art would be able to read paragraph [0093] of Anagnostos to see that the system and method can apply to hybrid plant simulations and have a reasonable expectation of successfully “incorporating an effect of one or more wind/solar power generation system parameters into the calculation of the wind power generated contribution” by modifying the steps of Anagnostos with the steps of Sarkar. Therefore, it would have been obvious to combine Anagnostos with Sarkar to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 12, Anagnostos in view of Sarkar teaches all of the limitations of claim 8, as noted above. Anagnostos also teaches the site-specific environmental condition data including one or more of actual, monitored, or historical environmental site conditions (using historical weather data, [0091] line 2).

With respect to claim 13, Anagnostos in view of Sarkar teaches all of the limitations of claim 8, as noted above. Anagnostos also teaches including specifying design requirements for one of a wind turbine and a solar panel based on the hybrid wind/solar power curve (using a descriptor of the cluster to define a specific PV topology, [0118] lines 6-15; and [0144] line 7).

With respect to claim 14, Anagnostos in view of Sarkar teaches all of the limitations of claim 8, as noted above. Anagnostos also teaches evaluating performance by including analyzing the hybrid wind/solar power curve to achieve at least one of: determining power contribution for the hybrid wind/solar power generation plant (expected yearly energy yield, [0145] line 9); selecting at least one of wind energy module specifications and solar energy module specifications for the hybrid wind/solar power generation plant; determining a revenue generation potential for the hybrid wind/solar power generation plant; and determining a cost-of-delivery for electricity provided by the hybrid wind/solar power generation plant (assist in making decisions concerning initial investments or upgrades, [0145] lines 10-11).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190370914 A1 (Anagnostos) in view of “MW Resource Assessment Model for a Hybrid Energy Conversion System With Wind and Solar Resources” (Sarkar) in further view of IN 201202908 I3 (Agarwal).

With respect to claim 4, Anagnostos in view of Sarkar teaches all of the limitations of claim 1, as noted above. Neither Anagnostos nor Sarkar teaches the calculation of solar power generated contribution including a maximum limit of contribution, the maximum contribution limit based on a specified maximum power output for the hybrid wind/solar power generation plant. However, Agarwal teaches the calculation of solar power generated contribution including a maximum limit of contribution (solar power generated contribution governed by eq. 5 on page 14 line 11; maximum power from the PV installation injected into the power grid includes power directed to the rotor circuit, [0028] page 11 lines 6-11; see also eq. 6 on page 14 line 17); the maximum contribution limit based on a specified maximum power output for the hybrid wind/solar power generation plant (maximum limit contribution enforced by shared PV-WT grid side converter in FIG. 1, [0025] on page 9 lines 12-19).
It would have been obvious to one skilled in the art before the effective filing date to combine Anagnostos with Sarkar because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Anagnostos discloses a system that teaches all of the claimed features except for the specific steps of how the system and method would work with a hybrid system. Sarkar teaches using a similar process as Anagnostos, but with more details specifically directed to how the process would work when simulating a hybrid plant rather than just a photovoltaic plant. A person having skill in the art would be able to read paragraph [0093] of Anagnostos to see that the system and method can apply to hybrid plant simulations and have a reasonable expectation of success of combining power outputs in the claimed manner. 
It would have been further obvious to one skilled in the art before the effective filing date to combined the system and method of Anagnostos in view of Sarkar with Agarwal because this is applying a known technique (of simulating the circuit in FIG. 1 of Agarwal) to a known system and method (of 

With respect to claim 11, Anagnostos in view of Sarkar teaches all of the limitations of claim 8, as noted above. Neither Anagnostos nor Sarkar teaches the calculation of solar power generated contribution including a maximum limit of contribution, the maximum contribution limit based on a specified maximum power output for the hybrid wind/solar power generation plant. However, Agarwal teaches the calculation of solar power generated contribution including a maximum limit of contribution (solar power generated contribution governed by eq. 5 on page 14 line 11; maximum power from the PV installation injected into the power grid includes power directed to the rotor circuit, [0028] page 11 lines 6-11; see also eq. 6 on page 14 line 17); the maximum contribution limit based on a specified maximum power output for the hybrid wind/solar power generation plant (maximum limit contribution enforced by shared PV-WT grid side converter in FIG. 1, [0025] on page 9 lines 12-19).

It would have been further obvious to one skilled in the art before the effective filing date to combined the system and method of Anagnostos in view of Sarkar with Agarwal because this is applying a known technique (of simulating the circuit in FIG. 1 of Agarwal) to a known system and method (of Anagnostos in view of Sarkar) ready for improvement to yield predictable results. Anagnostos in view of Sarkar is the base reference that teaches all limitations except for specifically simulating a particular circuit. Anagnostos is ready for improvement because the optimized circuit configuration in Agarwal reduces costs, (see paragraph [007] of Agarwal). Agarwal teaches a known technique of simulating a specific hybrid PV-DFIG circuit (circuit in FIG. 1 may be simulated using maximum power outputs to generate FIGS 6A-6E, [0043]-[0045] page 19 line 4-page 20 line 7). One having ordinary skill in the art would have recognized that applying the known technique in Agarwal of simulating a specific circuit with maximum power output constraints would yield the predictable result of making the maximum contribution limit of the solar module based on a specified maximum power output for the hybrid wind/solar power generation plant. Therefore, it would have been obvious to combine Anagnostos and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408) 918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/D.E.M./ 
1/11/2021
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129